Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 22, 2015

The Court of Appeals hereby passes the following order:

A15A0804. WENDY ACHENBACK MEEKS et al. v. LILO ACHENBACH.

      Wendy Achenbach Meeks and Gerald Hope Achenbach, III, filed a declaratory
judgment action alleging that Lilo Achenbach had abused her position as executrix
of the estate of Gerald Hope Achenbach, Jr. The plaintiffs sought to enjoin the
executrix from distributing assets of the estate. The parties attempted to settle the
dispute, and the plaintiffs filed a motion to enforce a settlement agreement. The trial
court denied the motion, finding that jury issues remained. The plaintiffs filed this
direct appeal from the trial court’s ruling.
      As a general rule, a right of direct appeal lies from a final judgment; that is,
where the case is no longer pending below. See OCGA § 5-6-34 (a) (1). Here, the
declaratory judgment action remains pending in the trial court. Because the trial
court’s order was not final, the plaintiffs were required to comply with the
interlocutory appeal procedures of OCGA § 5-6-34 (b) in order to obtain appellate
review. See Pace Constr. Corp. v. Northpark Assoc., 215 Ga. App. 438, 439 (450
SE2d 828) (1994). Their failure to do so deprives this Court of jurisdiction over this
appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             01/22/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.